Citation Nr: 1450441	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-16 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to generalized anxiety disorder, diabetes mellitus, type II, or the combination of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In his June 2009 notice of disagreement, the Veteran also appealed the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  However, in a May 2011 decision, the RO granted service connection for generalized anxiety disorder.  As this decision represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the evidentiary record.

The Board remanded this matter in May 2014 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence weighs against finding that the Veteran's hypertension manifested within a year of his separation from active duty service.

2. The preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension incurred in or is otherwise related to his active duty service.

3. The preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension was caused or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in December 2008 and March 2009.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the May 2014 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to make appropriate efforts to obtain all outstanding private treatment records pertinent to the Veteran's claim, to include any private treatment from the 1970s until 2008.  In a May 2014 letter, the Appeals Management Center asked the Veteran to identify his private treatment providers, and submit a completed form for Authorization and Consent to Release Information to VA (VA Form 21-4142) for each provider.  In June 2014, the Veteran submitted a statement that he was providing medical records in support of his claim, and attached treatment records from a Dr. D.E. dated from April 2003 to March 2007; these have been associated with the evidentiary record.  The Veteran has not submitted any other private treatment records, and did not identify any other private medical providers.  The Board notes that the Veteran reported to the July 2014 VA examiner that he was treated by a Dr. Smith in the 1970s.  However, the Veteran has not provided a full name, contact information, or a completed VA Form 21-4142 to allow VA to request those treatment records, despite VA's May 2014 written request.  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

The Board also instructed the AOJ to obtain all outstanding VA treatment records.  Treatment records from the Puget Sound VA Healthcare System dated from May 2009 to July 2014 have been associated with the evidentiary record.

In the May 2014 remand, the Board instructed that after all of the Veteran's private and/or VA medical records were requested, and any obtained records associated with the evidentiary record, the AOJ was to afford the Veteran a new VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  In July 2014, the Veteran was afforded a new VA examination.  The July 2014 VA examiner reviewed the evidentiary record, examined the Veteran, and provided an examination report which addressed the following opinions as requested by the Board: whether the Veteran's hypertension is related to or caused by his active duty service; whether the Veteran's hypertension had its onset within the first post-service year following the Veteran's discharge from active duty service; whether the Veteran's hypertension was caused or aggravated by his service-connected general anxiety disorder; and whether the Veteran's hypertension was caused or aggravated by the combination of his service-connected general anxiety disorder and diabetes mellitus, type II. 

Given the May 2014 letter to the Veteran requesting he identify all private medical providers, the association of the Veteran's updated VA treatment records and submitted private treatment records with the evidentiary record, the July 2014 VA examination and report, and the subsequent readjudication of the claim in September 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The evidence of record includes a current diagnosis of hypertension.  See, e.g., July 2014 VA examination.

The Veteran contends that he was first diagnosed with hypertension in service, shortly after his separation from service, and/or that his current hypertension is caused or aggravated by his service-connected generalized anxiety disorder, diabetes mellitus, type II, or the combination of both disabilities.  See, e.g., July 2012 Travel Board hearing testimony; May 2012 representative statement.

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension had its onset during active duty service, manifested within one year following his separation from service, or that his hypertension is otherwise related to his active duty service.  

Although the Veteran testified at his July 2012 Board hearing that medical providers during his active duty service indicated that he had elevated blood pressure readings and hypertension, this contention is contradicted by the medical evidence of record.  The Veteran's service treatment records do not contain a diagnosis of hypertension.  Further, the July 2014 VA examiner opined that the blood pressure readings noted in the Veteran's service treatment records, to include upon his separation examination in November 1970, do not meet the criteria for VA's definition of hypertension, or the clinical stage one hypertension level.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

The Veteran testified at his July 2012 hearing before the Board that he received private treatment for his blood pressure as early as 1974.  However, the Veteran has not provided VA with sufficient information regarding his private medical provider(s) from that time period, as specifically requested by VA in the May 2014 notice letter, in order for VA to request copies of any such treatment records.  The Veteran has also not provided VA with copies of those treatment records.  Further, the evidence of record includes varying dates for the onset of the Veteran's hypertension.  See July 2014 VA examination report (Veteran reports he was diagnosed between 1975 and 1978); July 2012 Travel Board hearing testimony (Veteran reports he first sought treatment in the 1970s, about 1974); October 2011 VA primary care note (hypertension diagnosed in the 1980s); March 2011 VA examination report (Veteran reports diagnosis in 1980); March 2009 VA examination report (Veteran reports history of hypertension for 20 years).  Upon VA examination in July 2014, the VA examiner reviewed the evidence of record, and stated that she could not opine if the Veteran's hypertension had its onset within one year of the Veteran's separation from service because no treatment records with blood pressure readings are available.  The July 2014 VA examiner went on to opine that based on the medical evidence available, the Veteran did not have hypertension at the time of his separation from service, and that based on the Veteran's reported history, the earliest diagnosis of hypertension was 1974.  

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he asserted his belief that his hypertension manifested and/or was diagnosed during active duty service, or shortly after his separation from service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran had hypertension before or shortly after service is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As the Veteran's hypertension is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis.  Further, the Veteran's reports that he was told by medical professionals in service that he had high blood pressure are of little probative value, as these statements are contradicted by the medical evidence of record, as discussed above.

The Veteran has not asserted a causal relationship between his current hypertension and his active duty service other than the contention that he was told during service that he had high blood pressure.  The Board finds that the evidence of record does not otherwise suggest a direct causal relationship between the current hypertension and the Veteran's service.  

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was incurred in service, manifested within one year following his separation from service, or is otherwise directly related to his active duty service.  Therefore, service connection cannot be established on a presumptive or direct basis.  See 38 C.F.R. § 3.307; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Next, the Board also finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current hypertension was caused or aggravated by a service-connected disability, to include generalized anxiety disorder, diabetes mellitus, or the combination of those disabilities.

In his October 2008 claim, the Veteran claimed service connection for PTSD, and claimed service connection for hypertension as secondary to PTSD due to "his elevated stress levels."  See October 2008 Veteran statement.  In a January 2009 statement, the Veteran asserted that his psychological counselor believed that his hypertension is secondary to his PTSD.  In May 2011, the RO granted service connection for generalized anxiety disorder.  In a May 2012 statement, the Veteran's representative contended that the combination of the Veteran's service-connected diabetes and anxiety disorder "place[s] a great deal of stress and strain on his cardiovascular system," and that the Veteran is under a great deal of stress on a daily basis due to his anxiety disorder.  The Veteran testified before the Board in July 2012 that he is under a constant feeling of stress or tension.

First, the Board notes that despite the Veteran's January 2009 contention, the October 2008 evaluation by the Veteran's treating psychologist, as well as the Veteran's VA and private treatment records, do not include an opinion from any of the Veteran's providers as to any relationship between the Veteran's hypertension and a mental health disability.  

Upon VA examination in July 2014, the VA examiner thoroughly reviewed the evidentiary record, and interviewed and examined the Veteran.  The examiner noted the contentions of the Veteran and his representative regarding the relationship between the Veteran's hypertension and his generalized anxiety disorder and/or diabetes mellitus.  The VA examiner also noted the Veteran's weight gain over the years since his active duty service, including the Veteran's report that he "gained a significant amount of weight when he got back from Vietnam."

The July 2014 VA examiner opined that it is less likely than not that the Veteran's generalized anxiety disorder, his diabetes mellitus, or a combination of those disabilities, caused the Veteran's hypertension.  First, the July 2014 VA examiner explained that although stress and anxiety can elevate blood pressure and heart rate due to the "fight or flight response," generalized anxiety disorder, and stress/anxiety from daily living, is "not in and of itself sufficient to cause [hypertension]," even if chronically exposed to such a normal physiologic response.  The VA examiner explained that instead, hypertension is strongly related to family history and excess weight.  She reasoned that although the Veteran denied a family history of hypertension, his treatment records show that since his separation from active duty service he had a significant weight gain.  Therefore, she opined the most likely cause of the Veteran's hypertension is his obesity.  She also noted the Veteran's diabetes mellitus, type II was diagnosed years after his hypertension was diagnosed, and therefore could not cause his hypertension.  Finally, she referenced her opinion and reasoning regarding the Veteran's generalized anxiety disorder, and stated that for the same reasoning it combined with the Veteran's diabetes mellitus are not sufficient to cause his hypertension.

The July 2014 VA examiner also opined that it is less likely than not that the Veteran's generalized anxiety disorder, his diabetes mellitus, or a combination of those disabilities aggravated the Veteran's hypertension beyond its natural progression.  The VA examiner explained the progression of essential hypertension, and noted that "it is common that with time/age, patients begin to not be controlled as well with just a single agent and need additional medication(s) even without any other influencing factor."  The VA examiner noted the Veteran's report that his hypertension was first diagnosed in 1974, and that he was started on two medications.  She then noted the Veteran's VA treatment records show he was only on one medication when he was first treated by VA in 2007, and that currently he is on two medications, with his VA primary care provider noting in January 2014 that his hypertension is stable on his current regimen.  See also June 2014 VA primary care note ("HTN, stable: continue same meds").  The VA examiner opined that therefore there "is no evidence to suggest that there is an aggravation of essential [hypertension] beyond the natural course of essential [hypertension] expected for this veteran who continues to have [a body mass index greater than] 35."  The VA examiner further opined that there is no evidence that the combination of the Veteran's generalized anxiety disorder and his diabetes mellitus has aggravated his hypertension beyond its natural progression, as the Veteran has no known complications from his diabetes mellitus, to include effects on his kidneys.

Again, the Board has considered the lay evidence offered by the Veteran.  This includes his statements, and those by his representative, in which they asserts their belief that the Veteran's hypertension is caused or aggravated by his generalized anxiety disorder, diabetes mellitus, or a combination thereof.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Although the basic principle that stress or anxiety causes an increase in heart rate and/or blood pressure is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's hypertension is related to his generalized anxiety disorder, diabetes mellitus, or both, cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's generalized anxiety disorder and/or diabetes mellitus affect his cardiovascular system in order to cause or aggravate his hypertension is not within the realm of knowledge of a non-expert, given the complicated nature of the body's physiologic responses to, and the potential interplay of, these three conditions.  As the evidence does not show that the Veteran or his representative have expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether his hypertension was caused or aggravated by his service-connected disabilities.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current hypertension and the Veteran's service-connected disabilities.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hypertension was caused or aggravated by his service-connected generalized anxiety disorder, diabetes mellitus, type II, or the combination of those disabilities.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hypertension.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


